Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8th June 2022 has been entered.
 
Response to Amendment
This action is in response to Applicant's request for continued examination filed on 8th of June 2022. Claims 1-20 were previously pending. Claims 1-4, 7-10, 11-14, and 17-20 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 8 and 9, filed 8th June 2022, with respect to the rejections of claims 1, 2, 11, 12, and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Schluessler et al (US 2014/0089626 A1) and Kan. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a control module configured to analyze a set of functionalities, configure at least a first profile, select the first profile, and implement the memory allocation as recited in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, a review of the specification shows the following sections appear to be the corresponding structure for the 35 USC 112(f) limitations: Fig. 1 and paragraph [0040], disclosing the streaming media server including modules, the modules implemented utilizing software or firmware embodied by code or computer-readable instructions residing within memory and executed by at least one processor further included in the server.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schluessler et al (US 2014/0089626 A1, hereinafter Schluessler) in view of Kan, Michael, (PCMag, YouTube Lowers Default Quality on All Videos to Standard Definition, March 2020, hereinafter Kan).
Regarding claims 1, and 11, taking claim 11 as exemplary, Schluessler discloses at least one non-transitory computer-readable medium encoded with instructions which, when executed by a processor, performs a method for configuring static memory in a device (See Schluessler, [0012], disclosing a memory partitioning manager for dynamically allocating static memory space from a first processing unit to a second processing unit) comprising:
analyzing a set of functionalities of a first device based on a use case wherein the use case is associated with configuring available static memory in processing a functionality of the first device (See Schluessler, [0012], disclosing the memory partition managers determines that a second processing unit needs more memory (based on at least some processing functionality needing more memory), and [0023] “change memory allocations based on detected needs of the system” and “requested needs of applications or operating systems”); 
configuring at least a first profile comprising a first part for memory allocation of the available static memory to a first processor, and a second part for memory allocation of the available static memory to a second processor of the first device (See Schluesser, [0044], disclosing an application specific profile or shared physical memory allocation, and Fig. 2, [0033] and [0036], disclosing an initial allocation of shared memory between processors); 
selecting the first profile via a graphical user interface (GUI) by identifying a set of performance characteristics related to the functionality for the first device (See Schluessler, [0042] & [0043], disclosing a user selected profile/allocation via an interface); and 
implementing the memory allocation for a first static memory part and the memory allocation for a second static memory part as configured by the first profile (See Schluessler [0044], disclosing an application specific profile or shared physical memory allocation, and Fig. 2, [0033] and [0036], disclosing an initial allocation of shared memory between processors),
wherein the second memory allocation releases unused static memory from a default memory allocation available to the second processor (See Schluessler, Fig. 2, [0012], [0034] and [0036], disclosing reallocation of shared memory between processors where the first processing unit has available or unused allocated static memory reallocated to the second processing unit),
wherein the unused static memory is included in the first memory allocation available to the first processor (See Schluessler, Fig. 2, [0012], [0034] and [0036], disclosing a reallocation of shared memory between processors where the first processing unit has available or unused allocated static memory reallocated to the second processing unit), and
wherein the selected first profile enables adjustment of allocated static memory parts (See Schluessler [0044], disclosing an application specific profile or shared physical memory allocation, and Fig. 2, [0033] and [0036], disclosing an initial allocation of shared memory between processors).
Schluessler does not disclose the profile enables adjusting streaming content quality of the first device based on a user input and feedback that is responsive to the user input and influenced by the set of performance characteristics associated with a second device communicating with the first device.
However, Kan discloses the profile enables adjusting streaming content quality of the first device based on a user input and feedback that is responsive to the user input and influenced by the set of performance characteristics associated with a second device communicating with the first device (See Kan, disclosing a user adjustable video streaming resolution available on their own display, or first device, based on feedback from the user input and the available performance of the network system and/or youtube video content servers, or second device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the profile adjustable memory allocation of Schleussler with the user profile selectable content resolution as it allows for the combined system to have improved video quality based on the amount of internet usage and system stress levels, allowing users to increase resolution levels based on network conditions (See Kan, “Users have the option to manually change the setting” and “To improve the quality, you’ll have to manually change the settings on the video from 480p to 720p or 1080p for high-definition streaming”).

Regarding claims 2 and 12, taking claim 2 as exemplary, Schleussler in view of Kan exemplarily disclosed the method of claim 1 as described hereinabove. Schleussler further discloses selecting a second profile via the GUI by identifying a second set of performance characteristics related to the functionality of the first device (See Schleussler, [0042] & [0043], disclosing users may run applications that fall outside the existing application profile and may use the GUI to provide the preferred or second memory allocation profile); and 
implementing the memory allocation for the first static memory part and the second static memory part of the static memory defined by the second profile for processing the functionality for another use case by the first device (See Schleussler, [0042] & [0043], disclosing users may run applications that fall outside the existing application profile and may use the GUI to provide the preferred or second memory allocation profile).  

Regarding claim 20,  Schuessler discloses a system comprising: a control module (See Schluessler, [0012], disclosing a memory partitioning manager) configured to: analyze a set of functionalities of a first device based on a use case wherein the use case is associated with configuring available static memory in processing a functionality of the first device (See Schluessler, [0012], disclosing the memory partition managers determines that a second processing unit needs more memory (based on at least some processing functionality needing more memory), and [0023] “change memory allocations based on detected needs of the system” and “requested needs of applications or operating systems”); 
configure at least a first profile comprising a first part for memory allocation of the available static memory to a first processor, and a second part for memory allocation of the available static memory to a second processor of the first device (See Schluesser, [0044], disclosing an application specific profile or shared physical memory allocation, and Fig. 2, [0033] and [0036], disclosing an initial allocation of shared memory between processors);
select the first profile via a graphical user interface (GUI) by identifying a set of performance characteristics related to the functionality for the first device (See Schluessler, [0042] & [0043], disclosing a user selected profile/allocation via an interface); and 
implement the memory allocation for a first static memory part and the memory allocation for a second static memory part as configured by the first profile (See Schluessler [0044], disclosing an application specific profile or shared physical memory allocation, and Fig. 2, [0033] and [0036], disclosing an initial allocation of shared memory between processors),
wherein the second memory allocation releases unused static memory from a default memory allocation available to the second processor (See Schluessler, Fig. 2, [0012], [0034] and [0036], disclosing reallocation of shared memory between processors where the first processing unit has available or unused allocated static memory reallocated to the second processing unit),
wherein the unused static memory is included in the first memory allocation available to the first processor (See Schluessler, Fig. 2, [0012], [0034] and [0036], disclosing a reallocation of shared memory between processors where the first processing unit has available or unused allocated static memory reallocated to the second processing unit), and 
wherein a selected first profile enables adjustment of allocated static memory parts (See Schluessler [0044], disclosing an application specific profile or shared physical memory allocation, and Fig. 2, [0033] and [0036], disclosing an initial allocation of shared memory between processors).
 
Schluessler discloses the system may enable running entities that create or update multimedia and/or present frames of video content (See Schluessler [0031], [0032]). Schluessler does not disclose the system as a media system for providing a media stream to a client over a network and the profile enables adjusting streaming content quality of the first device based on user input and feedback that is responsive to the user input and influenced by the set of performance characteristics associated with a second device communicating with the first device.
However, Kan discloses a media system for providing a media stream to a client over a network (See Kan, “lowering the video quality for all users…in order to prevent a strain on internet networks across the globe”) and the profile enables adjusting streaming content quality of the first device based on user input and feedback that is responsive to the user input and is influenced by the set of performance characteristics associated with a second device communicating with the first device (See Kan, disclosing a user adjustable video streaming resolution available on their own display, or first device, based on feedback from the user input and the available performance of the network system and/or youtube video content servers, or second device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the profile adjustable memory allocation of Schluessler with the user profile selectable content resolution as it allows for the combined system to have improved video quality based on the amount of internet usage and system stress levels, allowing users to increase resolution levels based on network conditions (See Kan, “Users have the option to manually change the setting” and “To improve the quality, you’ll have to manually change the settings on the video from 480p to 720p or 1080p for high-definition streaming”).


Claims 3-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schluessler in view of Kan, further in view of Howard et al (US 2019/0373036 A1, hereinafter Howard).
Regarding claims 3 and 13, taking claim 3 as exemplary, Schluessler in view of Kan exemplarily disclosed the method of claim 2 as described hereinabove. Schluessler further discloses selecting the first profile for implementing by the first device the functionality in accordance with the memory allocation for the first static memory part and the memory allocation for the second static memory part (See Schluessler [0042] & [0043], disclosing a user selected profile/allocation via an interface [0044], disclosing an application specific profile or shared physical memory allocation, and Fig. 2, [0033] and [0036], disclosing an initial allocation of shared memory between processors).  
Neither Schluessler nor Kan discloses the functionality related to streaming media content and in accordance with a content quality parameter supported by a second device. 
However, Howard discloses the functionality related to streaming media content and in accordance with a content quality parameter supported by a second device (See Howard, Fig. 2, disclosing determination of parameters of a receiving device 202 including bandwidth achievable by the receiving device 206 determining the profile of the streaming server used to achieve the desired performance 212). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the adjustable profile memory allocation and content streaming system of Schluessler and Kan with the quality parameter adjusted media streaming functionality of Howard as it would allow for improved user experience by increasing effective network bandwidth (See Howard [0017]) and receive content of a quality based on specified preferences and device specifics (See Howard [0027]).

Regarding claims 4 and 14, taking claim 4 as exemplary, Schluessler in view of Kan further in view of Howard exemplarily disclosed the method of claim 3 as described hereinabove. Schluessler further discloses in response to an actuation of the first device, automatically instructing, by instructions stored in a memory of the first device during start-up to select a profile, a selection of a profile21UTILITY PATENT APPLICATION Attorney Docket No.: P2019-06-13 (066.0722US) for implementation of the functionality in accordance with the memory allocation for the first static memory part and the memory allocation for the second static memory part (See Schluessler Fig. 2 and [0033] & [0034], disclosing an initial memory allocation partitioning for processing tasks, or functionality and [0064] at system initialization, a certain allocation between first and second processing units may be executed).  Howard further discloses where the functionality is related to streaming media content to a second device and further in accordance with a content quality parameter supported by the second device (See Howard, Fig. 2, disclosing determination of parameters of a receiving device 202 including bandwidth achievable by the receiving device 206 determining the profile of the streaming server used to achieve the desired performance 212).  

Regarding claims 5 and 15, taking claim 5 as exemplary, Schluessler in view of Kan further in view of Howard exemplarily disclosed the method of claim 4 as described hereinabove. Schluessler further discloses wherein an available memory is a configured constant value composed of a sum of an amount of the first static memory part and the second static memory part (See Schluessler Fig. 2 and [0033], disclosing the available amount of shared memory divided between the first and second processing unit).  

Regarding claims 6 and 16, taking claim 6 as exemplary, Schluessler in view of Kan, further in view of Howard exemplarily disclosed the method of claim 5 as described hereinabove. Schluessler further discloses configuring a relationship of an amount of allocated available memory of the first static memory part to the amount of the second static memory part wherein a change in either amount is compensated by an opposite change by another for a total sum of both amounts remains the configured constant value (See Schluessler Fig. 2 and [0033] and [0034], disclosing the available amount of shared memory divided between the first and second processing unit, where reallocation removes available memory from the second processing unit and provides it to the first processing unit).  

Regarding claims 7 and 17, taking claim 7 as exemplary, Schluessler in view of Kan, further in view of Howard exemplarily disclosed the method of claim 6 as described hereinabove. Schluessler further discloses identifying by the first profile a first performance characteristic associated with the functionality for processing by the first processor with the allocated available memory (See Schluessler, [0033] & [0034], disclosing an initial memory allocation partitioning, or profile, for performing processing tasks, or functionality, and when the processing unit needs more memory, or performance characteristic, reallocating memory accordingly).



Regarding claim 8, Schluessler in view of Kan further in view of Howard exemplarily disclosed the method of claim 7 as described hereinabove. Schluessler further discloses identifying by the second profile a second performance characteristic associated with the functionality for processing by the first processor with the allocated available memory (See Schluessler, [0044], disclosing the reallocation of available memory between processors based on loading an application profile that differs in requirements than an initial allocation).  

Regarding claims 9 and 18, taking claim 9 as exemplary, Schluessler in view of Kan, further in view of Howard exemplarily disclosed the method of claim 8 as described hereinabove. Schluessler further discloses providing, at a client device, a graphical user interface display, including an indication of allocation of available memory of the first device resulting from the automatically configuring the available memory first device in response to the actuation (See Schluessler Fig. 2 and [0042] - [0044], disclosing a user may request reallocation of memory via an interface and based on application specific profiles and user preferences).  

Regarding claims 10 and 19, taking claim 10 as exemplary, Schluessler in view of Kan exemplarily disclosed the method of claim 1 as described hereinabove. Schluessler further discloses receiving, via a graphical user interface (GUI), a user input pertaining to allocation of available memory of the device for configuring an available memory by identifying a set of performance characteristics related to the functionality for the first device (See Schluessler, [0042] - [0044], disclosing a user may request reallocation of memory via an interface and based on application specific profiles, request changes to memory distribution to the processors for handling task processing). 

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (1) Walker (US9864681 B2) disclosing dynamically allocating cache space to each of a plurality of processor cores based on their respective usage patterns; 
(2) Oung et al (US2017/0147226 A1) disclosing memory block reconfiguration that forms first and second repartitioned memory block portions whereby the first repartitioned memory block portion includes the first memory block portion minus the unused memory and the second repartitioned memory block portion includes the second memory block portion and the unused memory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137